Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
Response to Amendment
2.	Claim 16 has been amended as requested in the amendment filed on April 23, 2021. Following the amendment, claims 1-16 are pending in the instant application.
3.	Claims 1-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 06, 2019.
4.	Claim 16 is under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on April 23, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 16, as currently amended, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
In the instant case, claim 16, as currently presented, specifically requires possession of the method of treatment of a “neuronal disorder in a subject where neuronal cells are damaged or 
Because the instant claim now recites limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

8.	Claim 16 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 6 of Paper mailed on April 14, 2020 and section 6 of Paper mailed on October 23, 2020.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant traverses the rejection by citing MPEP 2163(II)(A), refers to the knowledge in the art by citing articles retrieved from searching the term “antibody” and how to produce one, and explains the process of generating antibodies to antigens in general. Applicant further states that, “the prior art provides ample evidence in the level of skill in the art and the ability to generate antibodies from starting only with the antigen of choice. This is evidence enough that the Examiner is unable to establish a prima facie case why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of 
Claim 16 specifically requires possession of the antibodies that are anti- S100β2, anti-S100β3, anti-S100β4, anti-S100β5, and anti-S100β6.  The claim does not require that these antibodies possess any particular clearly disclosed structure, conserved structure or other disclosed distinguishing feature.  As such, the claim encompasses antibodies that are defined entirely by function (binding/specificity). 
MPEP §2163(I)(A) states: "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (such as S100β2, S100β3, S100β4, S100β5 or S100β6) and envisage the combination of six CDRs Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity. This case demonstrates that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. Providing one antibody does not inform the artisan about any other antibodies with the same specificity. 
Compounding this is the fact that the instant specification does not appear to describe by structure any such antibody. Applicant’s cited paragraphs that allegedly support the antibodies describe the following: [0058] outlines diagnostic devices; [0059] describes biological samples; [0064] explains biomarkers and [0075-0089] describes the structure of S100β2, S100β3, S100β4, S100β5, and S100β6. The Examiner maintains that the specification does not convey possession of the breadth of all antibodies with the required functionality nor does it allow the artisan to envisage the structural requirements of such antibodies. Regarding the claimed method, it specifically requires the antibodies recited within. Without possession of the required antibodies, possession of a method using those antibodies has not been conveyed (Rochester v Searle 69 USPQ2d 1886). As such, the method claim 16 does not meet the written description requirement for the same reasons.
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

Applicant traversal of the instant rejection appears to be limited to a general allegation that the rejection is “clearly erroneous”. Applicant alludes to “various reasons why Claim 16 is indeed enabled. Applicants first reiterate the prior art references cited above. The prior art provides the level of skill in the art and why there would be no undue experimentation”; however, provides no explanation of any reasons or any prior art that supports enablement of the instant claimed method.  Applicant concludes that arguments with the statement that, “Again these are well known in the art, and the bulk of literature, including patents, patent publications, and published scientific literature show that no undue experimentation would be needed. All one needs to do is follow the steps in the claim”. Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
Applicant’s attention is directed to MPEP 714.02    [Applicant’s Reply] Must Be Fully Responsive.
37 CFR 1.111. Reply by applicant or patent owner to a non-final Office action.
	(b)    In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the 
In the instant case, a general allegation that the claimed method is enabled does not appear as an attempt to advance this patent application. 
Claim 16 is directed to a method of treatment of neural injury of a neuronal disorder in a subject where neuronal cells are damaged or destroyed by detecting the amount of S100β2, S100β3, S100β4, S100β5, and S100β6 and administering a hormonal anti-inflammatory therapeutic to said subject. As fully explained earlier, the specification does not provide any evidence that S100β2, S100β3, S100β4, S100β5, and S100β6 are specifically associated with neural injury or neuronal disorders where neuronal cells are damaged or destroyed. There are no working examples, actual or prophetic that demonstrate the success of practicing the claimed method. There is also no description of the antibodies that are critical to practice the method steps, see section 8 earlier. The prior art does not recognizes that S100β2, S100β3, S100β4, S100β5 and S100β6 are specifically associated with pathology of neural injury and neuronal disorder where neuronal cells are damaged or destroyed. The specification does not teach how to make decisions about the choice of hormonal anti-inflammatory therapeutic, its effective doses, or routes and regimes of administration. As such, Applicant has merely provided a starting point for research and experimentation and not a meaningful enabling disclosure of how to practice the claimed invention. 
Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
	For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	
Conclusion
10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

April 27, 2021